Title: From James Madison to Tench Coxe, 16 February 1789
From: Madison, James
To: Coxe, Tench


Dear Sir
Orange (Virga.) Feby. 16th. 89
Your favor of the 27th. Ult: has found me so nearly prepared to set out for N. York that I should not have thought it worth while to acknowledge it from hence, were it not for the more speedy rate at which the mail will travel. I am glad to find your calculations for the House of Representatives so favorable. Others which I had seen held out a different prospect in the States North of Pennsylvania, and South of Virginia. Here the event has exceeded the hopes of most of the federalists, and totally disappointed the adverse party. Six out of the ten are firm and known friends to the Constitution. The sentiments of a seventh Mr. Avery are unknown to me. I had never heard of his being a Candidate. The Counties which must have elected him, the two on the Eastern Shore where he resides, and every other circumstance from which I can draw a conjecture, lead me to consider him as on the side we wish, and there is a chance of an Eighth federalist from Kentucky. Should Mr. Brown be a candidate the chance will not be a bad one. The two anti-federal members are Col: Bland and a Mr. Cole, a Kinsman of Mr. Henry. The former was not opposed; the district being wholly poisoned with enmity agst. the Constitution. The latter was but barely preferred to a young gentleman of good sense, and great moderation. The choice of our Electors was not less friendly to the organization of the Government. Of the twelve three only were taken from the antifederal party. These including Mr. Henry have voted for Governour Clinton. Of the others two were hindered from attending, five have voted for Mr. Adams; and the remaining two have thrown their votes on Mr. Hancock and Mr. Jay, solely with the view I presume to keep Mr. Adams in the place really allotted him. The vote for Genl. Washington was unanimous. Even the choice of our Senators will not fully abet the plans of our last Assembly. Richd. H. Lee, I understand through a direct & sure channel, censures the intemperance of his Constituents, and condemns the idea of a Second Convention. With great esteem & regard I am Dear Sir Your Obedt. servant
Js. Madison Jr.
